            Case
             Case1:20-cv-06871-OTW
                  1:20-cv-06871-RA Document
                                    Document27
                                             28 Filed
                                                 Filed04/06/21
                                                       04/07/21 Page
                                                                 Page11ofof11




                                                    Attorneys at Law
                                                  One State Street Plaza
                                            New York, New York 10004-1561
                                     Telephone: 212-732-8700 * Facsimile: 212-227-2903
                                            Firm E-mail: McAF@mcf-esq.com
ELYSE PATTERSON
Telephone Ext: 2236
E-mail: elysepatterson@mcf-esq.com
                                                                         April 6, 2021
Via: ECF
The Honorable Justice Ronnie Abrams
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                               Re:        Noboa v. United States, et. al., 20 Civ. 6871 (RA)

Dear Honorable Justice Abrams:

       I am writing on behalf of the defendant Dr. Scott Boruchov in the above-referenced
matter. We have just interposed our Answer today, April 6, 2021.

         The initial conference is currently scheduled to be held on April 16, 2021. We are
requesting that the deadline for the initial conference be adjourned to any date including or after
May 21, 2021, and for the joint letter and the case management order to be due one week before
whenever the initial conference is scheduled. This adjournment will give us time to work on the
joint letter and the case management order, which are currently due on April 9, 2021.

       I have discussed the above with Ms. Christina Ctorides, plaintiff’s counsel, and with Ms.
Jennifer Jude, Assistant United States Attorney, who have consented to the request. Thank you
for your time and attention.

                                                                 Respectfully submitted,
                                                                 Elyse Patterson
                                                                 Elyse Patterson
EP/na
Cc:   Via: ECF                                                               Application granted. The initial pre-trial conference,
      Christina Ctorides, Esq.
                                                                             currently scheduled for April 16, 2021, is hereby
      Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins
                                                                             adjourned until May 21, 2021 at 10:00 am. The
      589 8th Avenue, 21st Floor
      New York, New York 10019                                               parties' joint letter and proposed case management
      Via: ECF                                                               plan shall be filed no later than May 14, 2021.
      Jennifer Jude, Esq.                                                    SO ORDERED.
      Assistant United States Attorney


                                                                             _______________________
                                                                             Ronnie Abrams, U.S.D.J.
                                                                             April 6, 2021
